DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/26/2018. Acknowledgment is made with respect to a claim to priority to European Application No. EP17198775.3 filed on 10/27/2017.

Claim Objections

Claim 12 is objected to because of the following informalities:  The limitation “wherein the predetermined prior distribution includes at least one dedicated rejection dass” should read as “wherein the predetermined prior distribution includes at least one dedicated rejection [[dass]] class” (emphasis added).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  The limitation “algorithm trained in a training that exclues images of the training dataset of images identified by the user as normal or as anomalous” should read as “algorithm trained in a training that excludes images of the training dataset of images identified by the user as normal or as anomalous” (emphasis added).  Appropriate correction is required.


Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 22 recites “[a] non-transitory computer-readable medium”. The specification fails to provide proper antecedent basis for the “non-transitory computer-readable medium”.  The specification makes no mention of the non-transitory computer-readable medium at any point other than in the language of claim 22.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation “after the first training, detecting anomalies in the latent representation” (emphasis added).  It is uncertain as to which image is encoded by this encoded representation. It appears that “the latent representation” is in fact referring to the “latent representations of images of the training dataset” as recited in a previous limitation of the claim.  For examination purposes, “the latent representation” will be interpreted to refer to the “latent representations of images of the training dataset”.  
Claim 1 further recites the limitation “training the Adversarial Autoencoder”. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation will be interpreted to read “training an Adversarial Autoencoder” (emphasis added).
Dependent claims 2-21 are rejected under 35 USC § 112(b) by virtue of their dependency on indefinite claim 1.  Independent claims 22 and 23 contain the same indefinite limitations as claim 1, and are rejected for the same reasons as claim 1. Appropriate correction is required.  

Claim 2 recites the limitation “wherein the detection of the anomalies in the latent representation is done dependent on an expected anomaly rate”.  It is unclear how the expected anomaly rate can be obtained or how the detection of the anomalies in the latent representation depends on the expected anomaly rate.  Please explain.  For 

Claim 3 recites the limitation “wherein the detection of the anomalies in the latent representation is done dependent on at least one of the reconstruction error of the reconstructed images and the probability density under the predetermined prior distribution” (emphasis added).  It seems that it is the latent representation that is reconstructed.  It does not make sense that the detection of the anomalies is done in the latent representation if the reconstruction error is actually referring to the reconstruction of the original input image.  The specification does not seem to provide much detail on this limitation.  Please explain.  For examination purposes, claim 3 will be interpreted to mean that the detection of the anomalies in the latent representation is done dependent on the probability density under the predetermined prior distribution.  Appropriate correction is required.

Claim 8 recites the limitation “wherein the anomalies detected in the latent representation are taken into account by modifying a reconstruction target for each of a set of the anomalies detected in the latent representation to an image close or closest in the latent space that is identified as not being anomalous in at least one subsequent training” (emphasis added). The terms “close or closest” in claim 8 is a relative term which renders the claim indefinite. The terms “close or closest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim 18 recites the limitation “wherein the anomaly score is calculated based on at least one of the reconstruction error and the probability density under the predetermined prior distribution”.  It is unclear to what “the anomaly score” refers to.  Please explain.  For examination purposes, “the anomaly score” will refer to the “respective anomaly scores” of claim 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 



Claims 1, 3-6, 9-13, 19, 20, 22, and 23 are rejected under 35 U.S.C. § 103 as being obvious over Leveau et al. (Leveau et al., “Adversarial Autoencoders for Novelty Detection”, Feb. 21, 2017, ICLR 2017, pp. 1-6, hereinafter “Leveau”) in view of Xia et al. (Xia et al., “Learning Discriminative Reconstructions for Unsupervised Outlier Removal”, 2015, Proceedings of the IEEE International Conference on Computer Vision (ICCV), pp. 1511-1519, hereinafter “Xia”).

Regarding claim 1, Leveau discloses [a] method comprising: (Page 1, §1; “we chose to investigate how unsupervised and semi-supervised deep learning methods could help solving the novelty detection problem”)
in a first training, training the Adversarial Autoencoder using a training dataset of images, thereby optimizing the Adversarial Autoencoder such that: (Page 2, §3, “Protocol and Settings”; “We evaluated the novelty detection methods described above on MNIST handwritten digit dataset (LeCun et al., 1998) (10 classes, each with approximately 600 images for training and validation and 100 images for testing)”, which discloses the first training of the autoencoder using a training dataset of images, thereby optimizing the autoencoder; and Page 2, “Adversarial Autoencoders for Novelty Detection”;  the section discloses training the adversarial autoencoder using a training dataset of images)
a distribution of latent representations of images of the training dataset of images approaches a predetermined prior distribution; and (Page 1, §1; “In this paper, we focus in particular on Adversarial Autoencoders (AAE) (Makhzani et al., 2015) that have the advantage to explicitly control the distribution of the known data in the feature space, so that it is possible to quantify the likelihood that an image belongs to the manifold of the known training data. We explore the use of both unsupervised and supervised prior distributions and we introduce a new variant that explicitly models a rejection class in the latent space”; and Page 2, ¶2; “In this paper, we explore in what way AAEs might be useful for the novelty detection problem. Therefore, we define a new novelty detection criterion based on the likelihood of a candidate sample according to the imposed prior: ρ2(x) = 1 − p(f(x)) (2) where p(z) is the imposed prior distribution, i.e. the higher p(f(x)) and the more likely x belongs to the training data distribution”, which discloses the use of the predetermined prior distribution)
after the first training, detecting anomalies in the latent representation; (Page 2, ¶2; “In this paper, we explore in what way AAEs might be useful for the novelty detection problem. Therefore, we define a new novelty detection criterion based on the likelihood of a candidate sample”, which discloses, under a BRI, after a first training, detecting anomalies of novelties in a latent representation; and Page 3, §3; the experiments section makes use of a first training that uses an autoencoder to detect anomalies or novelties in latent representations of input data)
detecting an anomalous image among a first dataset of images by the trained Adversarial Autoencoder dependent on one or both of the following: a reconstruction error of the anomalous image and a probability density under the predetermined prior distribution (Page 2, §2, “Adversarial Autoencoders for Novelty Detection”; the section detects an anomalous or novel image among a first dataset of images (disclosed in §3 of the paper) by using the trained autoencoder discussed in the section that is at least dependent on a probability density under the predetermined prior distribution such as a normal distribution or a Gaussian mixture.
	Leveau fails to explicitly disclose but Xia discloses a reconstruction error of reconstructed images of the training dataset of images is minimized (Page 1511, Column 2; “Instead of minimizing the reconstruction errors of all data, our idea is to minimize the reconstruction errors only from the positives”, which discloses minimizing a reconstruction error of a training dataset of images; and Page 1512, Column 2; “The autoencoder can be learned by minimizing the average reconstruction error:”; and Page 1516, Column 2; “This dataset consists of images in 16 semantic concepts from the ImageNet website, and each concept contains about 5,000 images on average”, which discloses the reconstructed images used in the experiment of Xia)
	in a second training, training the Adversarial Autoencoder using the training dataset of images and taking into account the detected anomalies (Page 1514, Column 2, “Reconstruction Learning”; the section discloses a second training of an adversarial autoencoder using a training dataset of image (further discussed in §5 of the paper) and taking into account the detected anomalies; and Figure 5;  the figure discloses, under a BRIU, a second training or reconstruction learning of the adversarial autoencoder).
Leveau and Xia are analogous art because both are concerned with autoencoders used for anomaly detection. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in autoencoders and anomaly detection to combine the reconstruction error and second training of Xia with the method of Leveau to yield the predictable result of a reconstruction error of reconstructed images of the training dataset of images is minimized and in a second training, training the Adversarial Autoencoder using the training dataset of images and taking into account the detected anomalies. The motivation for doing so would be to provide for an autoencoder that removes outliers from noisy data (Xia; Conclusion).

Regarding claim 22, it is a non-transitory computer-readable medium claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 23, it is a computer comprising a processor claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 3, the rejection of claim 1 is incorporated and Leveau further discloses wherein the detection of the anomalies in the latent representation is done dependent on at least one of the reconstruction error of the reconstructed images and the probability density under the predetermined prior distribution (Page 2, §2, “Adversarial Autoencoders for Novelty Detection”; the section, under a BRI and in view of the 112b indefiniteness concern, discloses wherein the detection of the anomalies in the latent representation is done dependent on the probability density under the predetermined prior distribution).

Regarding claim 4, the rejection of claim 1 is incorporated and Leveau fails to explicitly disclose but Xia discloses wherein the detection of the anomalies in the latent representation is done using a one-class support vector machine or a local outlier factor algorithm (Page 1517, Column 2; “One-class svm (OCSVM) [21]. We use the implementation of LibSVM [4]. In this method, the amount of identified outliers is proportional to a parameter v. Since the outlier ratio is unknown before training, we just set v based on ground-truth”, which discloses the one-class svm for anomaly detection).
The motivation to combine Leveau and Xia is the same as discussed above with respect to claim 1.

Regarding claim 5, the rejection of claim 1 is incorporated and Leveau fails to explicitly disclose but Xia discloses wherein the anomalies detected in the latent representation are taken into account by excluding detected anomalies from the training set for the second training (Page 1515, Column 1; “The factor of the first term, yi n+ , means only positive data are considered when learning reconstructions (yi = 0 for outliers).”, which discloses excluding detected anomalies from the second training set for the second training, which is disclosed in figure 5).
The motivation to combine Leveau and Xia is the same as discussed above with respect to claim 1.

Regarding claim 6, the rejection of claim 1 is incorporated and Leveau fails to explicitly disclose but Xia discloses wherein the anomalies detected in the latent representation are taken into account by using a weighted loss function for tuning the Adversarial Autoencoder in at least one subsequent training, by which weighted loss function anomalies detected in the latent representation receive a reduced weight in the at least one subsequent training (Page 1514, Column 2; “When data labels are provided by the labeling step, we want to reduce the reconstruction errors of the positives to make error distributions more separable. With this in mind, we design the loss function as [eqn5]”; and Figure 5, “Loss function”; and Page 1516, Column 1; “The better reconstructions, the smaller errors for positives. Meanwhile, most outliers are not well reconstructed and even be pushed away by the discriminative term h in our loss function. Then the reconstruction error becomes more discriminative”).
The motivation to combine Leveau and Xia is the same as discussed above with respect to claim 1.

Regarding claim 9, the rejection of claim 1 is incorporated and Leveau further discloses wherein the first training  . . .  are repeatedly conducted consecutively a predefined number of times or until a training target is reached (Page 3, ¶1, “We iterated over 2000 epochs (without validation) using mini-batches of 128 images”).
Leveau fails to explicitly disclose but Xia discloses wherein the  . . .  second training are repeatedly conducted consecutively a predefined number of times or until a training target is reached (Page 1512, Column 1; “These two steps promote each other and we cycle them iteratively until convergence”).
The motivation to combine Leveau and Xia is the same as discussed above with respect to claim 1.

Regarding claim 10, the rejection of claim 1 is incorporated and Leveau further discloses wherein the first training includes a predefined number of iterations (Page 3, ¶1, “We iterated over 2000 epochs (without validation) using mini-batches of 128 images”).

Regarding claim 11, the rejection of claim 1 is incorporated and Leveau fails to explicitly disclose but Xia discloses wherein the second training includes a predefined number of iterations (Page 1513, Figure 2; the figure discloses a predefined number of training iterations; and Page 1513, Figure 6).
The motivation to combine Leveau and Xia is the same as discussed above with respect to claim 1.

Regarding claim 12, the rejection of claim 1 is incorporated and Leveau further discloses wherein the predetermined prior distribution includes at least one dedicated rejection dass (Page 2, “Adversarial Autoencoder with an explicit rejection class”).

Regarding claim 13, the rejection of claim 1 is incorporated and Leveau further discloses wherein images of the training dataset of images are initially unlabeled (Abstract; “We explore the use of both unsupervised and supervised prior distributions and we introduce a new variant that explicitly models a rejection class in the latent space”, unsupervised distributions are initially unlabeled under a BRI; and Page 3, ¶2; “The results first show that fully unsupervised Adversarial Autoencoders do not perform better than baseline autoencoder (using the reconstruction error criterion ρ1”, where unsupervised training does not inherently make use of labeled datasets, as the datasets are not labeled in unsupervised learning).

Regarding claim 19, the rejection of claim 1 is incorporated and Leveau discloses wherein an anomaly score for images in the first dataset of images is output (Page 3, ¶2 and Table 1; “Another advantage is to enable a normalized and well interpretable novelty score, in particular the posterior-based criterion that is a real probability”).

Regarding claim 20, the rejection of claim 1 is incorporated and Leveau discloses wherein an anomaly score for images in the training dataset of images is output (Page 3, ¶2 and Table 1; “Another advantage is to enable a normalized and well interpretable novelty score, in particular the posterior-based criterion that is a real probability”).

Claim 2 is rejected under 35 U.S.C. § 103 as being obvious over Leveau in view of Xia and further in view of Vasseur et al. (US 20170279834 A1, hereinafter “Vasseur”).

Regarding claim 2, the rejection of claim 1 is incorporated and Leveau fails to explicitly disclose but Vasseur discloses wherein the detection of the anomalies in the latent representation is done dependent on an expected anomaly rate ([0147]; “At step 715, as detailed above, the device may determine an anomaly assessment rate based in part on the feedback”, which discloses the determination of an expected anomaly rate; and [0149]; “At step 725, as detailed above, the device may report the anomaly, via its anomaly reporting mechanism, to a user interface device for presentation to a use. In various embodiments, the device may base the reporting on the determine anomaly assessment rate”, which discloses the detection of an anomaly based on an expected anomaly rate and [0015]; “The device determines an anomaly assessment rate at which a user of the user interface is expected to assess reported anomalies based in part on the feedback”).
Leveau, Xia, and Vasseur are analogous art because all are concerned with anomaly or novelty detection. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in anomaly detection to combine the expected anomaly rate of Vasseur with the method of Leveau and Xia to yield the predictable result of wherein the detection of the anomalies in the latent representation is done dependent on an expected anomaly rate. The motivation for doing so would be to report network anomalies detected by a plurality of distributed learning agents (Vasseur; Conclusion).


Claim 7 is rejected under 35 U.S.C. § 103 as being obvious over Leveau in view of Xia and further in view of Chidlovskii et al. (US 20170220951 A1, hereinafter “Chidlovskii”).

Regarding claim 7, the rejection of claim 1 is incorporated and Leveau discloses the latent representation, reconstruction target, and the anomalies (Page 2, §2, “Adversarial Autoencoders for Novelty Detection”), but Leveau fails to explicitly disclose and Chidlovskii discloses a noise-corrupted version of itself for at least one subsequent training ([0025]; “The direct approach for introducing the noise is to select each element of the target training set D.sub.T=[(x.sub.n,y.sub.n)].sub.n=1.sup.N and corrupt it M times. For each x.sub.n, this results in M corrupted observations [tilde over (X)].sub.nm, m=1, . . . , M thus generating a new corrupted dataset of size M.times.N. This approach is referred to as "explicit" corruption. The explicitly corrupted data set can be used for training” (emphasis added)).
 Leveau, Xia, and Chidlovskii are analogous art because all are concerned with machine learning. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the noise corruption of a target of Chidlovskii with the method of Leveau and Xia to yield the predictable result of wherein the anomalies detected in the latent representation are taken into account by modifying a reconstruction target for each of a set of the anomalies detected in the latent representation to a noise-corrupted version of itself for at least one subsequent training. The motivation for doing so would be to train robust predictors by minimizing the statistical expectation of the loss function under the corrupting distribution (Chidlovskii; [0006]).

Claim 8 is rejected under 35 U.S.C. § 103 as being obvious over Leveau in view of Xia and further in view of Lerchner et al. (US 20200234468 A1, hereinafter “Lerchner”).

Regarding claim 8, the rejection of claim 1 is incorporated and Leveau discloses the latent representation, reconstruction target, and the anomalies (Page 2, §2, “Adversarial Autoencoders for Novelty Detection”), but Leveau fails to explicitly disclose and Lerchner discloses modifying a reconstruction target  . . .  in the latent representation to an image close or closest in the latent space . . .  in at least one subsequent training ([0051]; “That is, the image decoder neural network 120 has been trained to generate accurate reconstructions of input images using only the latent visual factor values 118. Thus, modifying a given latent visual factor value in the set of values 118 will result in a change in the particular aspect of the output image that corresponds to the given latent visual factor” (emphasis added)).
 Leveau, Xia, and Lerchner are analogous art because all are concerned with machine learning. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the modifying of a reconstruction target to a similar image in the latent space of Lerchner with the method of Leveau and Xia to yield the predictable result of wherein the anomalies detected in the latent representation are taken into account by modifying a reconstruction target for each of a set of the anomalies detected in the latent representation to an image close or closest in the latent space that is identified as not being anomalous in at least one subsequent training. The motivation for doing so would be to generate accurate reconstructions of input images (Lerchner; [0051]).

Claims 14-18 are rejected under 35 U.S.C. § 103 as being obvious over Leveau in view of Xia and further in view of Williams, JR et al. (US 20150254555 A1, hereinafter “Williams”).

Regarding claim 14, the rejection of claim 1 is incorporated and Leveau fails to explicitly disclose but Williams discloses wherein the method includes a query to a user to identify a presented image as normal or anomalous ([0025]; “Briefly stated, embodiments are directed towards classifying data using machine learning that may be incrementally refined based on expert input”; and [0033]; “In at least one of the various embodiments, if the data is classified as being associated with anomalous activity, one or more notifications may be generated depending on a type of the anomalous activity”, the notification being, under a BRI, the query to a user to identify the image as anomalous or not; and Figure 5, Element 534; and [0030]).
 Leveau, Xia, and Williams are analogous art because all are concerned with machine learning. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the user input of Williams with the method of Leveau and Xia to yield the predictable result of wherein the method includes a query to a user to identify a presented image as normal or anomalous. The motivation for doing so would be to better classify data using machine learning that may be incrementally refined based on expert input (Williams; Abstract).

Regarding claim 15, the rejection of claims 1 and 14 are incorporated and Leveau fails to explicitly disclose but Williams discloses wherein the detected anomalies in the latent representation taken into account in the second training include user-identified anomalies ([0025]; “Briefly stated, embodiments are directed towards classifying data using machine learning that may be incrementally refined based on expert input”; and Figure 5, Elements 536 and 538; the user-detected anomalies are taken into account in retraining the model).
 The motivation to combine Leveau, Xia, and Williams is the same as discussed above with respect to claim 14.

Regarding claim 16, the rejection of claims 1 and 14 are incorporated and Leveau fails to explicitly disclose but Williams discloses wherein the detection of the anomalies in the latent representation is done using a one-class support vector machine or a local outlier factor algorithm trained in a training that exclues images of the training dataset of images identified by the user as normal or as anomalous (Figure 5, Elements 536, 538; the user-detected anomalies are taken into account in retraining the model using a classifier such as a SVM; and [0092]; “In at least one of the various embodiments, the system may be initialized using Training Process 512, which may take as input Training Corpus 508 and calculates the biases, weights, and transfer functions of the active machine learning model or models 518 with a selected one or more training algorithms specified and configured based on Hyper-Parameters 514 and Model Structure 516. One of ordinary skill in the art will be aware of various training algorithms used in the art, such as, contrastive divergence; backwards propagation of errors ("Back Propagation"); and conjugate gradient methods, or the like, or combination thereof. Also, those skilled in the art will recognize that the selection of training algorithms is based on the needs of the system” (emphasis added)
 The motivation to combine Leveau, Xia, and Williams is the same as discussed above with respect to claim 14.

Regarding claim 17, the rejection of claims 1 and 14 are incorporated and Leveau fails to explicitly disclose but Williams discloses wherein images presented to the user are selected dependent on respective anomaly scores ([0102]; “Scoring Process 522 assigns a score to incoming data, ranking said data as a member of a class (or label), or as an anomalous data point. Runtime scoring delivers new data to the Scoring Process and makes those results available to the Domain Expert Analysis component 530”; and  
The motivation to combine Leveau, Xia, and Williams is the same as discussed above with respect to claim 14.

Regarding claim 18, the rejection of claims 1, 14, and 17 are incorporated and Leveau discloses wherein the anomaly score is calculated based on at least one of the reconstruction error and the probability density under the predetermined prior distribution (Page 2, “Adversarial Autoencoders for Novelty Detection”; the section discloses that an anomaly score is based at least on the probability density under the predetermined prior distribution; and Page 3, ¶2 and Table 1; “Another advantage is to enable a normalized and well interpretable novelty score, in particular the posterior-based criterion that is a real probability”).

Claim 21 is rejected under 35 U.S.C. § 103 as being obvious over Leveau in view of Xia and further in view of Odry et al. (US 20200020098 A1, hereinafter “Odry”).

Regarding claim 21, the rejection of claim 1 is incorporated and Leveau fails to explicitly disclose but Odry discloses using the detection of the anomalous image in a visual quality inspection, in a medical image analysis, in a visual surveillance, or in an automated driving ([0030]; “This disclosure provides examples of systems and methods for detecting novelty (abnormality) in medical images using machine learning”; and [0065]; “The outlier detection block 140 can determine a probability that the latent variable values corresponding to test medical image data fit within the one or more of the clusters 651-655 based on the latent variable values” (emphasis added)).
Leveau, Xia, and Odry are analogous art because all are concerned with anomaly or novelty detection. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in anomaly detection to combine the medical image analysis of Odry with the method of Leveau and Xia to yield the predictable result of using the detection of the anomalous image in a visual quality inspection, in a medical image analysis, in a visual surveillance, or in an automated driving. The motivation for doing so would be to detect novelty (abnormality) in medical images using machine learning (Odry; [0030]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127